 Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 1 of 14 PageID #:1147




                                                                            fiECilvED

                            rN   rHE uNrrED srArES DrsllHldttd8nfH                      Zz   ?l
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN     Dtvrstort.r o,fi*!$f      ccunT

Yu L. Zhan,
                                                            1   :18-CV-71   15
            Plaintiff,                                                                            6,
                                                                                                  - tt
                                                            /,:XY'rr,,      M.   Rowrand

Board of Trustees of University of lllinois,

            Defendant
                                                            u;fl:il:B#?fi*@                       rW
                               Plaintiffls Response In Opnosition To
                             Defendant's Motion for Summarv Judgment




        Plaintiff Yu L. Zhan, pursuant to Rule 56 of the Federal Rule of Civil Procedure and

Local Rule 56.1, respectfully submits this Response in opposition to Defendant Board of

Trustees of University of Illinois's motion for summary judgment.

                                             I.     Introduction

       Plaintiff brings this action alleges that Defendant is in violation of U. S. C. $1983 under

the First and Fourteenth Amendments of U. S. Constitution; and Defendant violates the Title

VII of rhe Civil Rights Act of   1964, 42 U.S.C. $ 2000e-2 et seq.     (Title VII); the Age

Discrimination in Employment Act of       1967    ,29 U.S.C. $ 621 et se4. (ADEA) and Equal Pay Act

of 1963 ("EPA"), 29 U.S.C. 5 206      et seq. As discussed below, genuine issues of material fact

preclude the entry of summary judgment.

                                       II.    Factual Background

     As Plaintiff   s Response to   Defendant's Rule 56.1(aX3) Statement ("Resp") and her own Rule
 Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 2 of 14 PageID #:1148




 56.1(bX3XB) Statement ("Stmt") make clear, Defendant's purported recitation of the facts

 mischaracterizes the record in this case.



Plaintiff Was Hired As Academic Professional in 2008

           Plaintiff Yu L. Zhan responded to an advertisement in 2008, interviewed by Assistant

Director Kent Roberts, IT group manager Janet Johnson, Assistant Director Grady Wheaton and

another manager (Ex. A, Pl Aff. t[25, Ex. E, Pl Tr. at 29:22-30'.2, 30:19-24,31:12-14.) Plaintiff

was hired as academic professional      - Database Management    Specialist in December 2008 (Resp.

at   j[8). At that time, the Materials Management Department (the Department) had     an urgent need

to enforce its functions of the IT group. Before Plaintiff was hired, Chad Turner worked for IT

group in the Department. He is white, at least ten years younger, male, much higher paid than

Plaintiff. (Resp. 49, Stmt. 31,34.)

          The IT group has a wide range of responsibilities, which included management of all

databases in the Department; development of application software and training clerks in the

Accounting Payable (AP) group for generating financial records. (Ex. A, Pl Aff. 26.) From2009

to 2017 , addition job duty was assigned by Director of the Department Michael Fitzgerald to

Plaintiff to manage databases for Mrs. Mary E. Fitzgerald. (Ex. Dl, Ex. D2.)

         From 2009 to 2076, Plaintiff received positive job performance revlew every year from

the Department, also Plaintiff had positive performance feedback from Mrs. Mary E. Fitzgerald,

fiom 2009 to   2077 . (Ex. E, Pl   Tr. 85:12-13, Ex. D1, D2.) Defendant still withholds Mary E.

Fitzgerald feedbacks regarding Plaintiff s job performance from 2016 to August 2017 as required

by the Honorable Court. (Stmt 9[1;Ex. A, Pl. Aff.9[1.)
 Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 3 of 14 PageID #:1149




Patrick Robinson and Aida Sanchez Can Cook Up Any Absurd Accusation for Retaliation.

         In July of 2017 , Plaintiff exposed and condemned sexual harassment committed by Patrick

Robinson. (Ex. C2     -   Ex. C4.) Still, Ripal Mashruwala and Patrick Robinson had to admit

Plaintiff did a good job and she trained other employees. On October 16,2017 , Patrick Robinson

and Aida Sanchez cooked up the first Pre-Disciplinary Notice         ("NOTICE") and they failed to list

any fact or event in support their fabrication within the time period of July 2017 to October 16,

2017. Basic information about Patrick Robinson and Aida Sanchez has been presented in

Plaintiff s Statement of Fact. (Ex. A, Pl Aff.   j[1[2-3; t[21; Stmt. j[4.) Later they relied heavily and


solely on the story that there were "two queries" to do the same job in the system. (Ex. B 1,

#lO)They failed to specify the names, paths, etc. for the two queries. And they contended their

victim, the Plaintiff, did not offer any assistance by providing any information about that. (Id.)

Then, Mr. Michael Fitzgerald verified such a response on oath. (Id.)That is ridiculous.

       The month end query set was designed      in20l2. After two   years in use, Plaintiff was directed

to train Robinson and others to use the software. (Ex. A, Pl Aff. t[12.) For certain, reviewing

financial report monthly every year, Mr. Michael Fitzgerald knew the falsity of all arguments

fiom Robinson and Aida Sanchez from the start, but Fitzgerald chose to connive at their

unlawful activities. (Ex. A, Pl Aff.9[11.) Even worse, after the lawsuit was filed, he would

provide flagrant false statement on oath and falsify public employment record. (Ex. B1, Ex. A, Pl

Aff.   1111.)


       On May 3,2018, Plaintiff filed a complaint with EEOC. (Ex. 83, Stmt. t[2.)

       On May 14,2018, they created the second NOTICE; they list no fact or event within the time

period between May 3 and May 14,2018. As such the second NOTICE is retaliation for

Plaintiff s EEOC filing. On October 24, 2018, Plaintiff initiated the instant suit. And then on
 Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 4 of 14 PageID #:1150




March 19,2019 and June l7 ,2019, Patrick Robinson and Aida Sanchez manufactured another

two NOTICES. Those are brazen move for retaliation for filing a lawsuit in Federal Court. Here,

Plaintiff submits her response to 2017 job performance and four NOTICES. (Ex. C4        -   Ex.C8.)

Defendant Falsified Two Different Organization Charts for the Same Materials

Department.

      From July of 2019, one organization chart became accessible in the University network.

(Ex. C8 and Exhibit therein.) Coincidentally or not, in December of 2018 Defendant lead counsel

Heather D. Erickson wantonly argued the alleged sexual harasser was Plaintiff s "co-employee"

(Doc. 16). (Ex. 84.) As such, Defendant has no direct liability for his accused wrongdoings. The

authors of the chart, in the chart design, either got the idea from counsel Erickson, or had the

same illusion, but they failed to realize the disastrous consequences for what they were doing:

the unlawful nature of Defendant's retaliatory measures had been exposed in the open, as there

was no immediate supervisor acting as accuser against the Plaintiff.

         Stepping up for   a rescue,   Mr. Michael Fitzgerald fabricated another chart of his own,

suggesting Patrick Robinson supervises only one employee, the Plaintiff. And Mr. Fitzgerald

verified on oath there were two different charts existed for the same Department. (Ex. B1, at #15,

Ex.B2, at#14.)

        As the Honorable Court can see, Mr. Michael Fitzgerald's statement on oath is an

admission that falsifying public employment record and perjury were committed in this case.

               III.    legal standard for summary judgment


         Summary judgment obviates the need for a trial only when there is no genuine issue    of

material fact. Fed. R. Civ. P.56I; Celotex Corp. v. Catrett,477 U.5.317,322 (1986). The

movant bears the burden of demonstrating that no genuine issue exists. Cont'l Cas. Co. v.
Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 5 of 14 PageID #:1151




Northwestern Nat'l Ins. Co.,427 F.3d 1038, l04l      (7th   Cir. 2005).


         "At summary judgment     a court may not assess the    credibility of witnesses, choose

between competing inferences or balance the relative weight of conflicting evidence; it must

view all the evidence in the record in the light most favorable to the non-moving party and

resolve all factual disputes in favor of the non-moving party." Abdullahi v. City of Madison,

423F.3d763,773 (7m Cir. 2005), citing Andersonv. Liberty Lobby, lnc.,4771J.5.242,248

(1986) at255. The general rule is that summary judgment should be denied where, as here,

the party opposing summary judgment comes forward with specific facts challenging

movant's evidence. Corrugated Paper Products, Inc., v. Longview Fibre Co., 868 F.2d 908,

gl4 Qth Cir. 1989); Rand v. CF Industries. Inc.,42F.3d 1138, I 146 Qth Ctr. 1994).


    In this case, Plaintiff has presented several genuine issues to preclude a summary judgment.


                 IV.   This Court Should Deny Summary Judgment

  A. Multiple ksues in Dispute Have Been Presented in Plaintiffs Motion              Doc. L4L,
      which preclude summary judgment

   In the motion, Plaintiff raised several material issues, such   as:

      (i)     Whether Defendant is at default on all Counts;

      (ii)    Whether Defendant's answer and affirmative defense met the pleading standard;

      (iii)   Whether Defendant's authorized representative Mr. Michael Fitzgerald should be

              sanctioned for falsifying public employment record; what measure should be

              taken to stop or deter Mr. Fitzgerald from providing flagrant false statement on

              oath in multiple aspects;
Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 6 of 14 PageID #:1152




          (iv)      Whether Defendant's counsels violated Model Rule 3.1,3.4 and 3.7 set forth by

                    American Bar Association which are recognized by Local Rule 83.50.

    As the Honorable Court can see, these issues will preclude a summary judgment.



B. Genuine Issues of Material Fact Preclude Summary Judgment on Plaintiff's 42 U.S. C. $1983
Claim.

    (i)   Under First Amendment         of U. S. Constitution

          In July of 2017 , in response to job performance review, Plaintiff wrote: "It is a routine for

Robinson to seek all and every opportunity to enter my cubicle, approach me in front and behind

my back, with or without my notice, with or without any excuse; sometimes,             I   realize he is just

behind my back by hearing breath noise.        I am in shock,   and   I tell him I am scared; sometimes,

when   I am working, Robinson        comes from nowhere    I know of, surprise    me by trying to grasp the

mouse     I   am using, and claiming he wants to show me something." Also Plaintiff wrote:           "It is a

routine for Robinson to demand me to receive permission before hand whenever I leave my

cubicle, even when I go to washing room for several minutes.... But more outrageous thing is

that he would follow me, watching        I enter and get out the washing roonL     he would    follow me

again until      I return to my desk." (Ex. C2, Ex. C4, Stmt t[l3.)

              During work, Robinson would spend a whole day, demanding Plaintiff to find a file he

saved and raised a provocative question on whether Plaintiff erased the unnamed or no existed

file; (Ex. D3.) also Robinson and all his collaborators dared to change an existing query to run a

financial report. (Ex. D4.)

               Robinson would become enraged whenever Plaintiff told him not to enter her cubical

and approach her in close range without any excuse. He would begin yelling and shouting; on

many occasions, Robinson would demand meeting with Plaintiff alone by spitting a word of "my
 Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 7 of 14 PageID #:1153




office!" or "conference room!" When Plaintiff asked him what the issue was for, he would

become furious also. (Ex. D5, Ex. A, Pl Aff. 9U5.)

   As the Honorable Court can see, Plaintiff is exercising her First Amendment rights to reject

and report sexual harassment in work environment. See Woerner v. Brzeczek, 519 F. Supp. 517

(N.D. Ill. 1981) and Frazier v. Delco Elecs. Co.,263 F.3d 663 (7th Cir. 2001).



   (ii) Under Fourteenth Amendment of U. S. Constitution



     Defendant concealed how Ms. Silvina Ornelas was mistreated by Patrick Robinson; why

and how she quitted from Defendant. (Ex. A, Pl.   Aff. At   g[19; Resp. 16.)


         In July 2017, when Plaintiff reported Robinson's wrongdoings to Michael Fitzgerald,

he responded that   Plaintiff felt she was sexually harassed by the Department. See Defendant

Statement of Fact   #22inDoc.   145. Mr. Fitzgerald's office is several steps away    fromPlaintiff     s


cubicle, whenever his office door was open, he would hear and see everything, but he did

nothing to stop Patrick Robinson from harassing and bulling Plaintiff. (Ex. A, Pl Aff. i[13.) On

multiple occasions Robinson demanded meetings with Plaintiff alone for no excuse. (Ex. D5.)

Plaintiff sent emails to Fitzgerald, then, Fitzgerald would say: "He is your supervisor."

Whenever Fitzgerald showed up with Plaintiff s persistent request, Robinson would declare the

meeting was over and Fitzgerald would say nothing. (Ex. A, Pl      Aff.   16.) In fact, both Robinson

and Fitzgerald had no issue to discuss in the flrst place. Even when Robinson address the

Plaintiff with the racial slur, cc to Michael Fitzgerald, he would keep silence and tolerant to

insult a female employee. (Ex. D6, Resp.56.)
 Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 8 of 14 PageID #:1154




         On August 5,2019 Robinson sent an email cc to Aida Sanchez, pretending to be

someone in a higher position than Sr. manager David Girard. Patrick Robinson demanded a

temporary employee Theresa Daniels to work with him and after two or three months, Robinson

let her go. Even at this time Defendant still refuses to disclose contact information for several

female temporary employees once under Robinson's supervision. (Ex. D7, Ex. 85.)

       On January 7,2019, Plaintiff applied for a leave by using her benefit time for Chinese

spring festival, in an email to Mashruwala and Robinson, cc to Fitzgerald, an electronic

application form had been attached therein. Then Robinson demanded an original form which

meant Plaintiff had to go to his office meeting him alone and handover the paper form in person.

And later Fitzgerald agreed that Robinson's demand was improper. Indeed, Robinson's

requirement is to harass and bully Plaintiff in the first place. (Ex. D6.)

         In May 16,2019 and October 10,2019, Plaintiff wrote two emails to Robinson, cc them

to Michael Fitzgerald, demanded him not to follow Plaintiff around, and not to approach her

from front or behind her back in close range, not to make loud strange noise and name calling.

Otherwise, Plaintiff would call University security or 911. (Ex. D8, Ex. D9.)

         During pandemic, after Plaintiff just returned to work from sick leave and she had

underlying health condition, with Fitzgerald knowledge, in May of 2020 and afterwards, Patrick

Robinson repeatedly demanded Plaintiff to perform in-person training his female superior

Kendra Pitts and others. By doing that Plaintiff s health and safety was put at risk. Also

Robinson was harassing and bullying Plaintiff, at the same time, he was humiliating a female

senior manager. (Ex. A, Pl Aff. 9tgl5-8.)

       According to Bohen v. City of East Chicago, Indiana, 799 F .2d        1   I   80 (7th Cir. 1986),

whenever a supervisor was involved in sexual harassment, whenever the employer failed to
 Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 9 of 14 PageID #:1155




protect female employees from sexual harassment, whenever intentional discrimination is

committed, the Fourteenth Amendment of U. S. Constitution has been violated.


       Furthermore, Plaintiff's prima facie case on 42 U. S. C.    $   1983 has been established. (Ex.

A, Pl Aff. t[23.) Even if Defendant is allowed to argue on this issue, even if Defendant disputes

these facts, but that merely creates a genuine issue of material fact precluding summary

judgment on her 42 U. S. C. $1983 claim.




C.   Genuine Issues of Material Fact Preclude Summary Judgment on Plaintiff's EPA Claim.

             Before 2013, Plaintiff s salary was substantially lower than Chad Turner. (Ex. Cl, t[1.)

After Chat Turner quitted in20l3, Defendant did not and failed to find a male substitute,

Plaintiff had to take over all his job responsibilities; and Plaintiff remained at same low level of

pay. (Id.)


      In 2015, Ripal Mashruwala ("Mashruwala") was promoted to be Plaintiff s supervisor and

his salary was raised to the level of Plaintiffls.   ln20l6, Ripal Mashruwala was promoted again

and his salary was doubled. (Ex. A, Pl    Aff. t[7.) As to Ripal Mashruwala, his cascade-rocket

promotion is remarkable. Before each of his two boosts, there was no advertisement,

announcement, or posting inside the department or beyond; there was no review panel, no formal

merit evaluation. The reality is Mr. Mashruwala cannot do any job within the scope of IT group

at that time and present. (1d.)


        Ln2074, Ripal Mashruwala was a trainee under the instruction from Plaintiff to run a

simplest piece of software. (Ex. A, Pl   Aff. t[l2, Ex. D10.) On October 16,2017, Robinson       and

Aida Sanchez cooked up a NOTICE against Plaintiff. It asserted'ho one can produce it on
Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 10 of 14 PageID #:1156




Zhan's absent"; also it argued Mashruwala and Robinson had run the query set in March and

April of   2017 . That is self-conflicting and ridiculous. In his declaration, co-author with two

Defendant counsels Mr. Mashruwala contended the same. As such, his dishonesty and ignorance

remains the same after three years. (1d.)

      For years there is an issue in dispute whether Mashruwala has any academic credential and

work experience in the U. S. before he was hired by Defendant. (Ex. A, Pl Atr 9[7.).On March 9,

2017 while Sr. manager Kendra Pitts was waiting for a result from Ripal Mashruwala, Michael

Fitzgerald criticized Ripal did not know what     a   job assignment was and demanded Plaintiff to do

the   job for him. (Ex. D11.) It is interesting to note it was Robinson to raise the issue again and

Mashruwala initialed the NOTICE to concur such assessment.

        In fact, even at this time Mr. Mashruwala did not and cannot run the month-end query set

to generate a financial report by himself. That should be the basic skills for an AP employee. (Ex.

A, Pl Aff. \12.)

       Mr. Ripal Mashruwala has no academic credentials or training certificate in the U.     S.   or

abroad on interface software design and its applications. As a comparison, Plaintiff had a Master

degree in Information Systems Management before she was hired by the Defendant. (Ex. A, Pl

Aff. t[17, Stmt. j[6.)

        According to Ezell v. Potter,40O F.3d 1041, 1050 (7th Cir. 2005), employee can be

considered similarly situated to his supervisor; and Johnson v. Zema Systems Corp.,170 F.3d

734,743 (7th Cir. lggg),provided "'Actual job performance and content, not job titles, are key."'

Quoting Soto v. Adams Elevator Equipment, 941 F .2d 543, 548 (7th Cir. 1 99 I )

        Plaintiff s prima facie   case on Federal Equal Pay   Act has been established. (Ex. A, Aff.

[82.) Even if Defendant is allowed to argue on this issue, even if Defendant disputes these facts,


                                                      10
Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 11 of 14 PageID #:1157




but that merely creates a genuine issue of material fact precluding summary judgment on her

EPA claim.



D. Genuinelssuesof MaterialFactPrecludeSummaryJudgmentonPlaintiff's                    ADEA Claim.


         Chad Turner, Janet Johnson, and Ripal Mashruwala Ne at least ten years younger

 than Plaintiff. After Chat Turner quitted    in20l3, Defendant did not and failed to find a

 younger substitute, Plaintiff had to take over his job duties; after Janet Johnson resigned in

 2015, Defendant did not and failed to find a younger replacement, Plaintiff had to absolve

 her major job responsibilities. After that Plaintiff      s   job load became extremely heavy. For

 example, on June 29,2018, Plaintiff had to work in the office from 7:30am to 8:30pm. (Ex.

 Dlz.) At   that time, Plaintiff received a salary which was substantially lower than that Chad

 Turner, or Janet Johnson or Ripal Mashruwala did.

       As stark comparison, for years Defendant tries to force Plaintiff out of employment

 ffom the University one way or the other, imposing super heavy workload with same level

 of low pay, it is just a flrst small step; then followed senseless and baseless accusations

 against Plaintiff; (Ex. C1   -   Ex.CS.) during pandemic, Defendant would ignore written email

 directive from Chancellor's office, and on several occasions it would deduct Plaintiffls

 paycheck when she requested sick leave by using her benefit time. (Ex. D13.)

        Here, Plaintiff may defeat summary judgment on an age discrimination claim by

showing that: (1) Plaintiff 's age is over   40.   She belongs to a protected class;   (2) she

performed her job according to her employer's legitimate expectations; (3) she suffered

adverse employment actions; (4) other employees outside the protected class were treated more

favorably. Gordonv. IJnited Airlines, \nc.,246 F.3d 878, 886 (7'h Cir. 2001) (reversing order

granting summary judgment on ADEA claim).

                                                      1L
Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 12 of 14 PageID #:1158




            Plaintiff s primafacie   case on   ADEA claim has been established in this case. (Ex. A,

 Pl Aff.   \22.)   Even   if Defendant is allowed to argue on this issue, even if Defendant   can

 present some arguments on this issue, genuine issues of material fact bar summary judgment

 as   to Plaintiff s age discrimination claim.



E. Genuine Issues of Material Fact Preclude Summary Judgment on Plaintiff's Title           YII
Claim.


           Chad Turner is white. He was paid much higher than his co-worker, the Plaintiff in

2013. (Ex.    Cl   at 9[1.)


           Even at this time Defendant still conceal Patrick Robinson's academic record and his

national origin. As strange as Ripal Mashruwala's promotions, there was no advertisement,

announcement, or posting inside the Department or beyond for Robinson's elevation; there was

no review panel, no formal merit evaluation. (Ex. A Pl Aff.       t[l8, Stmt. j[2.) In August of 2016

Robinson came to Plaintiff s cubicle, he claimed to be Plaintiff s immediate supervisor; (1d.) at

the same time, he demanded Plaintiff to show him all databases and queries at IT group for the

Department. (Id.) Further he demanded Plaintiff to teach him how to run a quarterly query to

generate financial document. (Id.)From that time, Robinson became a supervisor being trained on

the   job by his subordinate, the Plaintiff . (Id.) The reality is after three years training and

demonstrations, Robinson cannot get the rough idea how to run the quarterly query set. (Ex. D14.)

As to month end query set, it took Robinson five years to run it and generate the flrst financial

report by himself. And he uses the same program ever since. (Ex. D15.)

         Record shows, Patrick Robinson and Aida Sanchez cooked up several bizarre accusations

against Plaintiff for retaliation. And in September or October of 2019, a false report was

submitted to CMS, Illinois Department of Central Management Services, and changed Plaintiff             s


                                                      !2
Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 13 of 14 PageID #:1159




employment status as leave of absence in October 2019, although she worked at Defendant every

day. And Plaintiff s health insurance premium was raised to over $1600 for that month. (Ex. D

16.) According to Michael Fitzgerald, Aida Sanchezhad to be contacted to solve the problem.

(rd.)


          Test of Title   VII   Statute makes it very clear whenever racial discrimination occurred,

 the specific law was violated; after Plaintiff has established      a   prima facie case, Defendant

 has the burden to offer non-discriminatory reason for defense. See McDonnell Douglas

 Corp. v. Green,4l    1   U. 5.792 (1973), and Rozskowiak v. Village of Arlington Heights, 415

 F.3d 608, 614 (7'h Cir. 2005). But Defendant failed; as ADEA, the Title              VII   has anti-

 retaliation provision. As long as such unlawful measures are taken as Robinson and Aida

 Sanchez did, Title   VII   is violated.

         Plaintiff s prima facie    case on   Title VII claim has been established in this case. (Ex. A, Pl

Aff . W2.) Even if Defendant is allowed to argue on this issue, even if Defendant might present

some argument in fact that would not be enough to overcome               Plaintiff   s specific evidence and to

obtain summary judgment.

                                      Y.      Conclusion


        The current arguments and recent submissions from Defendant did not and cannot change

the fact that on or before December 4,2020 it failed to disclose what its defense(s) and

affirmative defense(s) were. Defendant should not be allowed to turn a motion for summary

judgment into a motion to dismiss for relitigation by raising issues it had not presented; by

recycling argument which was already rejected and by creating materials for those purposes

which were not on the record in this Court.




                                                       13
Case: 1:18-cv-07115 Document #: 147 Filed: 02/26/21 Page 14 of 14 PageID #:1160




       For the foregoing reasons, this Court should deny Defendant's motion for summary

judgment and grant such other and further relief   as   justice may require.




       Respectfully submitted,




  WL          <{l^/r^r'-                           zl"b          lzoxo
(Plaintiffs Signature)
YuL.Z.ran     Pro Se
2913 S. Union Ave., Chicago, IL 60616
TeL (312) 2254401
yuzhanO712@gmail.com




                                               t4
